09/07/2021
                                         6           11L,-.111
          IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: PR 21-0005


                                      PR 21-0005
                                                                            SEP 0 7 2021
                                                                      Bowen Greenwo0O
                                                                    Clerk of Suprerme Court
                                                                       State-. of Montana
IN RE THE MOTION OF GEORGE R.
CHERRY FOR ADMISSION TO THE                                             ORDER
BAR OF THE STATE OF MONTANA




      George R. Cherry has filed a rnotion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Cherry has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, George R. Cherry may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of September, 2021.




                                                                 ChiefJustice